DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election of Group I and species of Uio-66 and PMMA-PBEI, in the reply filed on 07/27/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
The claims 11-17 are withdrawn from consideration. Claims 1-10 read on the elected Group and species.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-7 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson et al. (PCT/US2018/000203, Provisional application filed on 08/2017, published on 10/10/2019, applicants submitted in IDS).
Regarding claim 1, Peterson et al. teach a composite comprising Uio-66 MOF reactive toward Chemical Warfare Agents (CWA) (claimed limitations of degradation ability), copolymers including methyl methacrylate-based block and olefin-based copolymer (applicant’s first and second polymer) including PMMA and polyalkylimides such as BPEI (pages 8-12).
Regarding claim 2, Person et al. teach the molar ration of the first polymer to the second polymer is 1:1 as the instant claimed limitation (M1, page 26).
Regarding claim 4, Peterson et al. teach 15%wt of Uio-66 in the polymers as the instant claim (pages 13 and 16).
Regarding claims 5-7, as discussed above, Person et al. teach PMMA and polyalkylimines including BPEI as the instant claims.
Regarding claim 9, as discussed above, Person et al. teach Uio-66 (applicant’s elected species) as the instant claim.
Regarding claim 10, since the combined reference of Person et al. teach all of the claimed reagents and composition, the physical properties of the resulting composition (i.e., half-life for hydrolysis CWA, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Person et al.  as applied to claim1 above.
Regarding claim 3, although Person et al. do not specific disclose a molecular weight range of the copolymer as per applicant claim 3, the molecular weight of each block may be selected and tailored in order to fulfill the performance requirements which may be required or desired for a particular end-use application as taught by Person et al. (page 12).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Person et al.  as applied to claim1 above.
Regarding claim 8, as discussed above, Person et al. teach first and second copolymers comprising polyalkylimines. 
Polyalkylimines is known including Polyethylenimine BPEI. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use BPEI as an alternative polyalkylimines taught by Person et al. to obtain the invention as specified in the claim 8, motivated by the fact that one of ordinary skill in the relevant art would have understood that they cannot be considered as chemical equivalents.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834. The examiner can normally be reached Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1738                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).